      Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 1 of 22




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


 JAMES OLDHAM, Individually and
on behalf of all others similarly
situated,

        Plaintiff,
v.                                                                            No. 2:20-cv-1166-KWR-GBW

NOVA MUD, INC., RUSCO
OPERATING, LLC, and RIGUP,
INC.,

        Defendants.

                              MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Defendant Nova Mud, Inc.’s Motion to Dismiss

and/or Compel Arbitration, or in the alternative stay, filed January 11, 2021. Doc. 8. Having

reviewed the parties’ pleadings and the applicable law, the Court finds that Defendant’s motion is

not WELL-TAKEN and, therefore, is DENIED.

                                              BACKGROUND1

        This is a putative class action under the Fair Labor Standards Act (“FLSA”) and New

Mexico Minimum Wage Act (“NMMWA”). Plaintiff alleges that he and other similarly situated

individuals worked in excess of forty hours in a single workweek, but were not paid overtime as

required by the FLSA, allegedly as a result of misclassification of himself and collective members

as independent contractors.

        Plaintiff executed an independent contractor agreement with now dismissed parties RigUp



1
  To the extent that Defendant provides a factual recount, it devotes only a few paragraphs to a brief chronology of
Plaintiff’s execution of the agreement with other defendants and the subsequent dismissal of those defendants from
the action. Doc. 8 at 1-2. Accordingly, the facts are essentially undisputed by the parties.
      Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 2 of 22




Inc. (“RigUp”) and its wholly owned subsidiary, RUSCO Operating, LLC (“RUSCO”), to perform

freelance services for third party companies. One of those companies was Defendant. Plaintiff

now alleges that Defendant violated the FLSA and NMMWA by failing to pay him and others

overtime.

         Plaintiff Signs up to the RigUp App

         On July 20, 2018, Plaintiff, a resident of Texas, signed up to RigUp’s website and

application to access job postings and apply to potential employers as a mud engineer. RigUp,

incorporated in Delaware with its principal place of business in Texas, operates as a workplace

bidding platform largely in the oil and gas industry and connects individuals who have signed up

to its website or app with potential employers. Signing up to the RigUp App does not guarantee

employment at any time or in any particular location. It is undisputed that once a company does

hire a worker through the RigUp App, RigUp and its wholly-owned subsidiary, RUSCO, perform

human resources tasks such as background checks and payroll functions.2

         During the registration process, Plaintiff executed an “AGREEMENT BETWEEN

INDEPENDENT PROFESSIONAL & RIGUP FOR USE OF RIGUP SERVICE” (“the

Agreement”). In the relevant portions, the Agreement provides:

This Agreement Between Independent Professional & RigUp For Use Of RigUp Service (the
“Agreement”) constitutes a binding agreement between you, an independent professional (“you”)
and RUSCO Operating, LLC, a wholly owned subsidiary of RigUp, Inc. (“RigUp” “us” or “we”)
governing your use of the Service (as defined in the RigUp Terms of Service at
https://www.rigup.com/tos) to provide freelance services to third party companies (each a
“Company” or collectively the “Companies”). You hereby agree: (a) to comply with this
Agreement; and (b) that you have read, understand, and agree to (i) the RigUp Terms of Service
located at https://www.rigup.com/tos (“Terms”),...

         1. Independent Professional. By signing this Agreement, you are asserting that you are
         an independent professional and entrepreneur who wishes to: (a) digitize and modernize
         your business; (b) be introduced to new clients by RigUp; and (c) engage RigUp for its

2
 On January 8, 2021, Plaintiff voluntarily dismissed RigUp and RUSCO from the lawsuit without prejudice. Doc. 7.
Plaintiff states that “No action or arbitration is pending by Plaintiff against the dismissed entities.” Doc. 11 at 2 fn 5.

                                                            2
     Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 3 of 22




       Service to accomplish these entrepreneurial goals.

       2. General. RigUp provides the Service to digitize and market your business, including
       connecting you with Companies. RigUp does not provide professional services. RigUp
       offers information and a method for Companies to obtain, and you to provide, services,
       but does not and does not intend to provide such services. RigUp and you intend for you
       to provide services to Companies strictly as an independent professional, and not as an
       employee, worker, agent, joint venture, partner or franchisee of RigUp or any Company
       for any purpose.

       5. Interactions with Companies. Any interactions or disputes between you and a
       Company are solely between you and that Company. RigUp and its licensors shall have no
       liability, obligation or responsibility for any interaction between you and any Company.

       8. Relationship. Neither this Agreement, nor your completion of Projects will create an
       association, partnership, joint venture, or relationship of principal and agent, master and
       servant, or employer and employee, between you and RigUp. Without limiting the
       generality of the foregoing, you are not authorized to bind RigUp to any liability or
       obligation or to represent that you have any such authority. You acknowledge and agree
       that you are obligated to report as income all compensation received by you from
       Companies arising out of or related to the Service. You agree to and acknowledge the
       obligation to pay all self-employment and other taxes on such income.

       10. Indemnification. You will indemnify and hold the RigUp Parties and Company
       harmless from and against all losses, damages, liabilities, deficiencies, actions, judgments,
       interest, awards, penalties, fines, costs or expenses (including reasonable legal fees) arising
       out of or resulting from (a) bodily injury, death of any person, theft or damage to real or
       tangible, personal property resulting from your acts or omissions, (b) bodily injury, death
       or property damage suffered by you or your employees, (c) your breach of any
       representation or warranty in this Agreement, (d) any negligent, reckless or intentionally
       wrongful act by you or your assistants, employees, contractors or agents, (e) a
       determination by a court or agency that you are an employee of RigUp or a Company, or
       (f) any claim by a Company arising from or related to you or your assistants, employees,
       contractors or agents services for such Company.

       14. Dispute Resolution. You acknowledge and agree that the terms of this Agreement are
       subject to Section 24 of the Terms.

Doc. 9, Ex. A.

Section 24 of the Terms of Service, incorporated by reference in the Agreement, contained the

following agreement to arbitrate:

24. Dispute Resolution and Arbitration



                                                 3
     Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 4 of 22




a. Generally. In the interest of resolving disputes between you and RigUp in the most expedient
and cost effective manner, you and RigUp agree that every dispute arising in connection with these
Terms will be resolved by binding arbitration. Arbitration is less formal than a lawsuit in court.
Arbitration uses a neutral arbitrator instead of a judge or jury, may allow for more limited
discovery than in court, and can be subject to very limited review by courts. Arbitrators can award
the same damages and relief that a court can award. This agreement to arbitrate disputes includes
all claims arising out of or relating to any aspect of these Terms, whether based in contract, tort,
statute, fraud, misrepresentation, or any other legal theory, and regardless of whether a claim arises
during or after the termination of these Terms. YOU UNDERSTAND AND AGREE THAT, BY
ENTERING INTO THESE TERMS, YOU AND RIGUP ARE EACH WAIVING THE RIGHT
TO A TRIAL BY JURY OR TO PARTICIPATE IN A CLASS ACTION.

b. Exceptions. Despite the provisions of Section 24.a., nothing in these Terms will be deemed to
waive, preclude, or otherwise limit the right of either party to: (a) bring an individual action in
small claims court; (b) pursue an enforcement action through the applicable federal, state, or local
agency if that action is available; (c) seek injunctive relief in a court of law; or (d) to file suit in a
court of law to address an intellectual property infringement claim….

Id., Ex. B, § 24.

The Terms of Service also included a provision with respect to third party disputes:

17. Third Party Disputes. RIGUP IS NOT AFFILIATED WITH ANY SERVICE PROVIDER,
OPERATOR, VENDOR, OR THIRD PARTY SERVICE, AND ANY DISPUTE YOU HAVE
WITH ANY SERVICE PROVIDER, OPERATOR, VENDOR, THIRD PARTY SERVICE, OR
OTHER THIRD PARTY, INCLUDING, WITHOUT LIMITATION, ANY OTHER USER OF
THE SERVICE, IS DIRECTLY BETWEEN YOU AND THAT THIRD PARTY, AND YOU
IRREVOCABLY RELEASE THE RELEASED PARTIES…

Id., § 17.

        Defendant and RigUp/RUSCO’s Master Services Agreement

        On November 3, 2017, Defendant executed a Master Services Agreement (“MSA”) and

Work Order with RUSCO and its “affiliate” RigUp for the purpose of finding potential employees

through the RigUp app. Defendant is incorporated in New Mexico with a principal place of

business in Hobbs, New Mexico. The MSA appears silent on arbitration and provides that Texas

law governs the agreement. (“APPLICABLE LAW: THIS AGREEMENT (INCLUDING ANY

WORK ORDER) WILL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH

THE LAWS OF THE STATE OF TEXAS WITHOUT THE APPLICATION OF CHOICE OF

                                                    4
      Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 5 of 22




LAW RULES.). Doc 9-3, Ex. C, § 13.3 The MSA states that “RUSCO agrees to use commercially

reasonable efforts to cause to be performed or provided by Subcontractors the Services4 as set forth

in the applicable Work Order5 (the "Work").” Id., § 1.1. With respect to compensation the MSA

provides:

        4.1    Compensation & Invoicing: Unless otherwise agreed in writing, RUSCO agrees
to use commercially reasonable efforts to invoice Company on at least a monthly basis for the
Work performed in the preceding month and for any other applicable charges, providing
supporting documentation acceptable in industry practice to support the amount(s) charged, and,
subject to Section 4.2, Company shall pay such amount due within thirty (30) days of the date of
such invoice.

Id., § 4.1

        Finally, the MSA denotes the status of the “Subcontractors” performing services for

Defendant “Company,” as independent contractors:

INDEPENDENT CONTRACTOR: Company acknowledges and agrees that (i) any Services
performed or provided by Subcontractor in the performance of work in connection with a Work
Order are performed or provided by Subcontractor as an independent contractor and under the sole
supervision, management, discretion, operation, maintenance, and control of Subcontractor and
that nothing herein shall be construed as giving RUSCO control over, or the right to control, such
work; (ii) RUSCO will look to Subcontractor for results only and RUSCO will have no right to
direct Subcontractor in the performance, operation, maintenance, or supervision of such work, or
as to the manner, means, and method in which such work is performed, operated, maintained, or
supervised; and (iii) the number and selection of employees, contractors, subcontractors,
technicians, specialists, suppliers, and labor used by Subcontractor in performing such work, the
hours of labor, and the compensation for services performed thereby shall be determined by
Subcontractor, and all such labor shall be employees or contractors of Subcontractor and neither
Subcontractor nor anyone employed or engaged by Subcontractor shall be deemed to be an
employee, agent, servant, or representative of RUSCO.

3
  The MSA additionally provides the following with respect to dispute resolution: 16.4. Dispute Resolution: Any
action or proceeding seeking to enforce any provision of, or based on any right arising out of or related in any way
to this Agreement may be brought against any of the Parties in the state or federal courts of the State of Texas,
County of Travis, or in the United States District Court for the Southern District of Texas, and each of the Parties
hereby consents to the jurisdiction of such courts (and the appropriate appellate courts) in any such action or
proceedings and hereby waives any objection to venue.
Doc. 9-3, Ex. C, § 16.4.
4
  Pursuant to the MSA, “ ‘Services’ means all services, labor, and work performed by a Subcontractor in the
performance of work in connection with a Work Order.” Id., § 1 (“Definitions”)
5
  Pursuant to the MSA, “‘Work Order’ means an agreement, in form and substance acceptable to RUSCO, between
Company and RUSCO setting forth the details of Services to be performed by a Subcontractor in the performance of
work as set forth therein.” Id.

                                                         5
      Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 6 of 22




Id., § 10.

         On or about February 2019, Defendant hired Plaintiff as a mud engineer through the RigUp

App. It is undisputed that Plaintiff performed work for Defendant in both New Mexico and Texas.

Plaintiff alleges that he was paid “a day rate of approximately $700 per day or hourly wages in the

amount of $58.33 without any overtime pay in connection with work for Defendants.” Doc. 1 at

3, ¶ 13. The Complaint alleges that Defendant trained mud engineers regarding performance of

services, set their schedules, assigned work locations and reviewed and verified timesheets. Id., ¶

59. Plaintiff alleges that the timesheets “were submitted through RigUp, and ultimately paid

through RUSCO.” Id.

                                                   DISCUSSION

         Defendant seeks to dismiss the complaint “and/or Compel Arbitration, or in the alternative

stay,” pursuant to (1) lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1), (2) for

improper venue under Fed. R. Civ. P. 12(b)(3), “and/or” (3) for failure to state a claim under Fed.

R. Civ. P. 12(b)(6), and the Federal Arbitration Act (FAA), 9 U.S.C. §§ 1-16.6 Doc. 8 at 1.

Defendant seeks to enforce the Agreement’s arbitration clause against Plaintiff. At issue is whether

Defendant, a non-signatory to the Agreement, can enforce the arbitration clause under the theories

of (1) equitable estoppel and (2) third-party beneficiary. The Court concludes that, in light of the

particular facts of this case, it cannot.

I.       Federal Arbitration Act.

         The Federal Arbitration Act permits a party to move to compel arbitration when an


6
  Defendant states that it “files this motion under multiple rules out of an abundance of caution,” noting that there is a
circuit split regarding under which subsection of Fed. R Civ. P 12 a motion to compel arbitration should be brought.
Doc. 8 at 1, fn. 1. Defendant submits that “The First, Fifth, Tenth, and D.C. Circuits have yet to definitely address
this issue. Regardless of which rule applies, if any, the outcome is the same—the Court should dismiss this action and
compel arbitration.” Id.

                                                            6
     Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 7 of 22




opposing party refuses to arbitrate issues covered by a valid arbitration agreement. 9 U.S.C. § 4.

“Under the FAA, 9 U.S.C. § 1–16, arbitration is a matter of contract, and courts must place[ ]

arbitration agreements on an equal footing with other contracts, and ... enforce them according to

their terms.” Belnap v. Iasis Healthcare, 844 F.3d 1272, 1280 (10th Cir. 2017) (quoting Rent–A–

Center, West, Inc. v. Jackson, 561 U.S. 63, 67, 130 S.Ct. 2772, 177 L.Ed.2d 403 (2010) (internal

quotation marks omitted)). Plaintiff does not appear to dispute that the claims fall within the

Agreement’s scope. Rather, Plaintiff argues that there is not a valid agreement to arbitrate between

Plaintiff and Defendant.

       “[A]rbitration is a matter of contract and a party cannot be required to submit to arbitration

any dispute which he has not agreed so to submit.” Spahr v. Secco, 330 F.3d 1266, 1269 (10th

Cir.2003) (quoting AT & T Techs., 475 U.S. at 648, 106 S.Ct. 1415) (internal quotation marks

omitted). “Accordingly, the first task of a court asked to compel arbitration of a dispute is to

determine whether the parties agreed to arbitrate that dispute.” Mitsubishi Motors Corp. v. Soler

Chrysler-Plymouth, Inc., 473 U.S. 614, 626, 105 S.Ct. 3346, 87 L.Ed.2d 444 (1985). “[T]o

determine whether a party has agreed to arbitrate a dispute,” the Court applies “ordinary state-law

principles that govern the formation of contracts.” Walker v. BuildDirect.com Techs., Inc., 733

F.3d 1001, 1004 (10th Cir. 2013). Generally, agreement or mutual assent is essential to a contract.

Jacks v. CMH Homes, Inc., 856 F.3d 1301, 1304 (10th Cir. 2017). Arbitration involving a non-

signatory may be required under the following theories: (1) incorporation by reference; (2)

assumption, (3) agency, (4) veil piercing/alter ego, (5) estoppel, and (6) third-party beneficiary.

Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631, 129 S. Ct. 1896, 1902, 173 L. Ed. 2d 832

(2009); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 738 (Tex. 2005).

       Although the presence of an arbitration clause generally creates a presumption in favor of



                                                 7
      Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 8 of 22




arbitration, see ARW Exploration Corp. v. Aguirre, 45 F.3d 1455, 1462 (10th Cir.1995) (“If a

contract contains an arbitration clause, a presumption of arbitrability arises, particularly if the

clause in question contains ... broad and sweeping language.”), “this presumption disappears when

the parties dispute the existence of a valid arbitration agreement.” Dumais v. Am. Golf Corp., 299

F.3d 1216, 1220 (10th Cir.2002)

       A motion to compel arbitration is treated similarly to a motion for summary judgment.

Bellman v. i3Carbon, LLC, 563 F. App'x 608, 612 (10th Cir. 2014).

II.    The Court declines to compel arbitration.

       A.      Choice of laws.

       The parties dispute whether Texas or New Mexico law applies. The Agreement does not

expressly provide which state law governs its provisions. Plaintiff asserts that “it is clear” that

Texas law applies because the Agreement was executed between Plaintiff, a resident of Texas, and

RigUp, a business with its principal place of business in Texas. Doc. 11 at 6. Plaintiff states that

it filed this action in New Mexico “because [Defendant’s] principal place of business is in New

Mexico, and there could be no argument that this Court could not exercise personal jurisdiction

over [Defendant].” Id.

       Federal Question Choice of Law

       Generally, “federal choice-of-law principles are used in resolving federal causes of action.”

Ellis v. Liberty Life Assurance Co. of Bos., No. 19-1074, 2020 WL 2463044, at *8 (10th Cir. May

13, 2020). “[C]ircuit courts have concluded that a federal common law choice-of-law analysis

should be conducted when the issue is a federal question, and ... courts have relied upon the

Restatement (Second) of Conflicts of the Law for the content of federal common law.” Grand Isle

Shipyard, Inc. v. Seacor Marine, LLC, 589 F.3d 778, 809 (5th Cir. 2009) (Owen, P., dissenting).



                                                 8
     Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 9 of 22




The Restatement (Second) of Conflicts applies the most significant contacts test when, as here, the

Agreement does not contain a choice of law provision:

(1) The rights and duties of the parties with respect to an issue in contract are determined by the
local law of the state which, with respect to that issue, has the most significant relationship to the
transaction and the parties under the principles stated in § 6.

(2) In the absence of an effective choice of law by the parties [ ], the contacts to be taken into
account in applying the principles of § 6 to determine the law applicable to an issue include:

        (a) the place of contracting,
        (b) the place of negotiation of the contract,
        (c) the place of performance,
        (d) the location of the subject matter of the contract, and
        (e) the domicile, residence, nationality, place of incorporation and place of business of the
        parties.

Restatement (Second) of Conflict of Laws § 188 (1971).

In turn, Section 6 of the Restatement (Second) provides:

(1) A court, subject to constitutional restrictions, will follow a statutory directive of its own state
on choice of law.
(2) When there is no such directive, the factors relevant to the choice of the applicable rule of law
include
        (a) the needs of the interstate and international systems,
        (b) the relevant policies of the forum,
        (c) the relevant policies of other interested states and the relative interests of those states in
        the determination of the particular issue,
        (d) the protection of justified expectations,
        (e) the basic policies underlying the particular field of law,
        (f) certainty, predictability and uniformity of result, and
        (g) ease in the determination and application of the law to be applied.

Id. § 6.; See Bock v. Salt Creek Midstream LLC, 2020 WL 3989646, at *17 (D.N.M. July 15,

2020), report and recommendation adopted, Bock v. Salt Creek Midstream LLC, 2020 WL

5640669 (D.N.M. Sept. 22, 2020).

        The evidence in the record is limited such that it is difficult for the Court to make a detailed

analysis of contacts pursuant to §188. In evaluating the Texas contacts, the Court notes the

following: (1) Plaintiff is a resident of Texas; (2) Plaintiff signed up to the RigUp app in Texas;

                                                    9
     Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 10 of 22




(3) RigUp is a Delaware corporation with its principal places of business in Texas; and (4) Plaintiff

performed work in both Texas and New Mexico. Plaintiff attests that he performed over 50% of

his work for Defendant in Texas. Doc. 11, Ex. A (Oldham Decl., ¶ 4). Defendant contests this

assertion to the extent that it notes that Plaintiff relies solely on his own affidavit’s “conclusory”

statement to account for this percentage. This is true. Equally true though, is that Defendant does

not provide anything to rebut Plaintiff’s assertion. Additionally, there is conflicting information

about dismissed party RUSCO. The Complaint asserts that it is a Delaware LLC with its principal

place of business in Aztec, New Mexico, while an exhibit in the record from a 2017 Texas

Franchise Tax Public Information Report of RUSCO, filed with the Secretary of State for the state

of Texas, and signed by Xuan Yong as RUSCO President on September 25, 2017 demonstrates

that its principal place of business during that time period was in Austin, Texas.7 Doc. 11-2, Ex.

2. Furthermore, the Court notes that in the fees section of the arbitration provision, the Agreement

states “Any arbitration hearing will take place at a location to be agreed upon in Travis County,

Texas” albeit with the caveat that “if the claim is for $10,000 or less, you may choose whether the

arbitration will be conducted: (i) solely on the basis of documents submitted to the arbitrator; (ii)

through a non-appearance based telephone hearing; or (iii) by an in-person hearing as established

by the AAA Rules in the county (or parish) of your billing address.” Doc. 9-1, Ex. B § 24 (e).

Finally, while not dispositive, Plaintiff does correctly note that the MSA executed between

Defendant and RigUp/RUSCO contains a dispute resolution provision explicitly designating Texas

as the appropriate forum.8



7
  The Complaint also states that “Defendant RUSCO may be served with summons through its registered agent
Cogency Global Inc., 1012 Marquez Place, Suite 106B, Santa Fe, New Mexico 87505.” Doc. 1, ¶ 38.
8
  “Dispute Resolution: Any action or proceeding seeking to enforce any provision of, or based on any right arising
out of or related in any way to this Agreement may be brought against any of the Parties in the state or federal courts
of the State of Texas, County of Travis, or in the United States District Court for the Southern District of Texas, and

                                                         10
       Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 11 of 22




         On the other hand, (1) Defendant is a New Mexico corporation with its principal place of

business in Hobbs, New Mexico and (2) Plaintiff filed his complaint in New Mexico alleging

violations of federal and New Mexico law. Certainly, New Mexico has an interest in the

application of its own statutes, in this instance the NMMWA, as well as in protecting its workers.

Defendant also notes that Plaintiff does not invoke any Texas statutory law.

         While the limited evidence available in the record makes this a close question, the Court is

of the opinion that, on balance, there are more substantial Texas contacts at play given the

allegation that a substantial portion of the work was performed in Texas and considering the

citizenship of the various parties under Restatement (Second) § 188 and §6. Nevertheless, the

Court finds that it would reach the same result of denying the motion were it to apply New Mexico

law.

         Third Party Beneficiary

         Although it did not sign the Agreement, Defendant argues that it may compel arbitration

against Plaintiff under the third-party beneficiary theory. The Court disagrees.

         B.       Relevant Law

         The Court looks to state contract law to determine whether “a non-signatory to an

arbitration agreement may compel a signatory to that agreement to arbitrate.” Arthur Andersen,

556 U.S. at 624. Generally, “there is a presumption against conferring third party beneficiary status

on noncontracting parties.” S. Tex. Water Auth. v. Lomas, 223 S.W.3d 304, 306 (Tex. 2007);

Hellenic Inv. Fund, Inc. v. Det Norske Veritas, 464 F.3d 514, 517 (5th Cir. 2006) (“[A]rbitration

agreements apply to nonsignatories only in rare circumstances.”). However, “an entity that is not

a party to a contract may nevertheless enforce the contract as a third-party beneficiary if it


each of the Parties hereby consents to the jurisdiction of such courts (and the appropriate appellate courts) in any such
action or proceedings and hereby waives any objection to venue.”)).

                                                          11
    Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 12 of 22




establishes that (1) the parties to the contract intended to secure a benefit to it and (2) entered into

the contract directly for its benefit.” ConocoPhillips Co. v. Graham, No. 01-11-00503-CV, 2012

WL 1059084, at *6 (Tex. App. Mar. 29, 2012), citing In re Palm Harbor Homes, 195 S.W.3d at

677; Jody James Farms, JV v. Altman Grp., Inc., 547 S.W.3d 624, 635 (Tex. 2018) (citations and

quotation marks omitted) (“arbitration agreements may also be enforced by third-party

beneficiaries, so long as the parties to the contract intended to secure a benefit to that third party

and entered into the contract directly for the third party's benefit.”). Stated another way, “[a] third-

party beneficiary may enforce a contract to which it is not a party if the parties to the contract

intended to secure a benefit to that third party and entered into the contract directly for the third

party's benefit.” In re Palm Harbor Homes, Inc., 195 S.W.3d 672, 677 (Tex. 2006).

        “While the contract need not have been executed solely for the benefit of the third-party,

the benefit to the third-party must be more than merely incidental to the contract. In determining

whether the parties intended to benefit a third-party, courts look to the entire agreement, giving

effect to all of its provisions.” ConocoPhillips, 2012 WL 1059084, at *6; In re Citgo Petroleum

Corp., 248 S.W.3d 769, 776 (Tex. App.—Beaumont 2008, pet. denied). “The benefit must be

more than incidental, and the contracting parties' intent to confer a direct benefit to a third party

must be clearly and fully spelled out or enforcement by the third party must be denied.” Jody

James, 547 S.W.3d at 635 (quotation marks and citations omitted); MCI Telecommunications

Corp. v. Texas Utilities Elec. Co., 995 S.W.2d 647, 651 (Tex. 1999) (“A court will not create a

third-party beneficiary contract by implication. The intention to contract or confer a direct benefit

to a third party must be clearly and fully spelled out or enforcement by the third party must be

denied. Consequently, a presumption exists that parties contracted for themselves unless it “clearly

appears” that they intended a third party to benefit from the contract.”) (internal quotation marks



                                                  12
    Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 13 of 22




and citations omitted).

       C.      Analysis

       Defendant argues that it is a third-party beneficiary and therefore entitled to enforce the

arbitration provision against Plaintiff. The Court disagrees, as there is no indication that Plaintiff

and RigUp intended to give third parties the benefit of the arbitration agreement.

       “[A]rbitration is a matter of contract and a party cannot be required to submit to arbitration

any dispute which he has not agreed so to submit.” Spahr v. Secco, 330 F.3d 1266, 1269 (10th

Cir.2003) (quoting AT & T Techs., 475 U.S. at 648, 106 S.Ct. 1415) (internal quotation marks

omitted). Non-signatories can compel arbitration only if state contract law permits them to enforce

the arbitration agreement. Arthur Andersen, 556 U.S. at 631.

       “To determine whether the contracting parties intended to directly benefit a third party and

entered into the contract for that purpose, courts must look solely to the contract's language,

construed as a whole.” First Bank v. Brumitt, 519 S.W.3d 95, 102 (Tex. 2017).

       Here, there is nothing in the arbitration provision indicating that the parties intended that

Defendant would be a beneficiary of the arbitration provision or have the right to enforce it.

Defendant emphasizes the portion of the dispute resolution provision which states that Plaintiff

agrees “that every dispute arising in connection with these Terms will be resolved by binding

arbitration.” Doc. 8 at 6. However, Defendant ignores the preceding part of the arbitration

provision which expressly states “[i]n the interest of resolving disputes between you and RigUp in

the most expedient and cost effective manner, you and RigUp agree that every dispute arising in

connection with these Terms will be resolved by binding arbitration.” Doc. 9-1, Ex. B § 24

(emphasis added). Elsewhere, the Agreement provides that “Any interactions or disputes between

you and a Company are solely between you and that Company. RigUp and its licensors shall have



                                                 13
    Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 14 of 22




no liability, obligation or responsibility for any interaction between you and any Company.” Id.,

Ex. A § 5 (emphasis added). Moreover, the Terms of Service provision regarding third party

disputes appears to be an express statement that third parties would not be subject to the arbitration

clause:

17. Third Party Disputes. RIGUP IS NOT AFFILIATED WITH ANY SERVICE PROVIDER,
OPERATOR, VENDOR, OR THIRD PARTY SERVICE, AND ANY DISPUTE YOU HAVE
WITH ANY SERVICE PROVIDER, OPERATOR, VENDOR, THIRD PARTY SERVICE, OR
OTHER THIRD PARTY, INCLUDING, WITHOUT LIMITATION, ANY OTHER USER OF
THE SERVICE, IS DIRECTLY BETWEEN YOU AND THAT THIRD PARTY, AND YOU
IRREVOCABLY RELEASE THE RELEASED PARTIES…

Id., Ex. B, § 17.

          Looking at the document as a whole, it is clear that RigUp had no issue referring to third

parties where it wished. Thus, the Court finds that the omission in the arbitration provision was

likely purposeful. See First Bank v. Brumitt, 519 S.W.3d at 103 (“[W]e must begin with the

presumption that the parties contracted solely for themselves, and only a clear expression of the

intent to create a third-party beneficiary can overcome that presumption. If the contract’s language

leaves any doubt about the parties’ intent, those doubts must be resolved against conferring third-

party beneficiary status. Although a contract may expressly provide that the parties do not intend

to create a third-party beneficiary, the absence of such language is not determinative. Instead, the

controlling factor is the absence of any sufficiently clear and unequivocal language demonstrating”

the necessary intent.”) (quotation marks and internal citations omitted) (emphasis in original).

          This includes cases involving employment agreements where the drafter-staffing company

did not include language granting its clients the right to arbitrate. Bock v. Salt Creek Midstream

LLC, Civ. No. 19-1163 WJ/GJF, 2020 WL 3989646, at *11 (D. N.M. July 15, 2020) (denying

staffing company’s motion to compel plaintiff to arbitrate against its customers because “with just

a very few keystrokes, [RigUp] could have added its customers to this list and accorded them the

                                                 14
    Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 15 of 22




same protection, yet [RigUp] for whatever reason chose not to do so,” finding “this silence is

thunderous given [RigUp’s] business model.”); Flynn v. Sanchez Oil & Gas Corp., SA-19-CV-

00867-JKP, 2019 WL 6606530, at *5 (W.D. Tex. Dec. 5, 2019), adopted at 2020 WL 1082825

(W.D. Tex. Mar. 6, 2020) (“Cypress-TIR, the drafter of the Employment Agreement, could have

explicitly required its employees to arbitrate any claims against its customers but it did not do so—

neither in the arbitration provision nor in the provision of the Employment Agreement that

specifically addresses employee claims against Cypress-TIR’s customers.”).

        Defendant argues that the Agreement’s reference to a third party “Company” or

“companies” in other sections, such as in the indemnification provision, is demonstrative of

Defendant as a direct third-party beneficiary. Doc. 15 at 1. The Court disagrees. Here, the Court

finds it significant that although the Agreement references potential third party “Company” or

“companies”, it omits any reference to them in the arbitration provision. Flynn., 2019 WL 6606530

at *4 (“The Court is not persuaded by Sanchez’s argument that the Employment Agreement’s

references to ‘customer’ in another portion of the contract establishes the parties’ intent to arbitrate

employee claims against customers,” finding “[s]uch language may demonstrate that Sanchez is

an incidental beneficiary of the parties’ contract but not that the parties intended to grant Sanchez

the right to enforce Cypress-TIR’s various agreements with its employees.); see also Bock v. Salt

Creek Midstream LLC, No. CV 19-1163 WJ/GJF, 2020 WL 3989646, at *14 (D.N.M. July 15,

2020), report and recommendation adopted, No. CV 19-1163 WJ/GJF, 2020 WL 5640669

(D.N.M. Sept. 22, 2020) (“To say now that the language is malleable enough to apply to lawsuits

against its customers – whom Kestrel kept off the list and out of that section – would permit Kestrel

to smuggle an elephant through a keyhole, a result that Court believes is not warranted[.]”).

        Contrary to Defendant’s implication, the fact that Plaintiff may have agreed to indemnify



                                                  15
    Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 16 of 22




“RigUp Parties and Company” is not dispositive of Plaintiff or RigUp’s intent to grant a third party

company the benefit of arbitration. Salazar v. People’s Choice Home Loan, Inc., No. 04-cv-0946

PJK/RLP, 2005 WL 8164260, at *4 (D. N.M. Feb. 4, 2005) (rejecting the notion that a claim for

indemnity by a non-signatory defendant against a signatory constituted a direct benefit sufficient

to compel arbitration as a third-party beneficiary where the agreement did not clearly state the

parties’ intention to allow the non-signatory to benefit from the arbitration provision); BC Tech.,

Inc. v. Ensil Intern. Corp., No. 2:02-CV-700 TS, 2007 WL 2908282, at *4 (D. Utah Oct. 3, 2007)

(the existence of an indemnity clause does not give rise to third party beneficiary status). The mere

fact that third-party “companies” are referenced in other parts of the Agreement does not mean

that Plaintiff intended to directly benefit clients in the arbitration provision. See Gorsuch, Ltd. v.

Wells Fargo Nat’l Bank. Ass’n, 771 F.3d 1230, 1238 (10th Cir. 2014) (the fact an agreement

contemplates or references another party does not suffice to render that party a third-party

beneficiary). Therefore, reading these provisions together as a whole, the Court concludes that

Plaintiff and RigUp did not intend to directly benefit Defendant and provide Defendant the right

to enforce the arbitration agreement. Sharyland Water Supply Corp. v. City of Alton, 354 S.W.3d

407, 421 (Tex. 2011) (“[T]he fact that a person is directly affected by the parties' conduct, or that

he may have a substantial interest in a contract's enforcement, does not make him a third-party

beneficiary.”) (internal quotation marks omitted). The Court finds that Defendant was clearly and

unmistakably left out of the arbitration agreement in the contract.

       This result is the same under New Mexico law. The Tenth Circuit has summarized the

relevant New Mexico law as follows:

        Under New Mexico law, “[g]enerally, third parties who are not signatories to an
        arbitration agreement are not bound by the agreement and are not subject to, and
        cannot compel, arbitration.” Horanburg v. Felter, 136 N.M. 435, 99 P.3d 685, 689
        (N.M.Ct.App.2004). However, Defendant may be able enforce the arbitration

                                                 16
       Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 17 of 22




         agreement as a third-party beneficiary See, e.g., Fleet Mortg. Corp. v. Schuster,
         112 N.M. 48, 811 P.2d 81, 82 (1991).

         “Whether a party is a third-party beneficiary depends on if the parties to the
         contract intended to benefit the third party.” Id. at 82–83. “The burden is on the
         person claiming to be a third-party beneficiary to show that the parties to the
         contract intended to benefit him.” Tarin's, Inc. v. Tinley, 129 N.M. 185, 3 P.3d
         680, 686 (N.M.Ct.App.1999). “Such intent must appear either from the contract
         itself or from some evidence that the person claiming to be a third party beneficiary
         is an intended beneficiary.” Fleet Mortg., 811 P.2d at 83 (internal quotation marks
         omitted).

Fundamental Admin. Servs., LLC v. Patton, 504 F. App'x 694, 698 (10th Cir. 2012) (unpublished).

For the same reasons stated previously, there is no indication that Plaintiff and RigUp intended to

grant third parties the right to enforce the arbitration agreement.

III.     The Court will not estop Plaintiff from objecting to arbitration.

         The Court applies state-law principles in determining whether a non-signatory may compel

arbitration, including state law on equitable estoppel. Arthur Andersen, 556 U.S. at 631. Defendant

argues that under New Mexico law, “two circumstances allow a non-signatory to compel

arbitration against a signatory: (1) when a signatory to the agreement must rely on the terms of the

agreements in making a claim against a non-signatory; or (2) when a signatory alleges substantial

interdependence and concerted misconduct by both another signatory and a non-signatory, making

arbitration between signatories meaningless.” Doc. 8 at 7-8. Defendant focuses on the second

prong of substantial interdependence and concerted misconduct.

         A.     Analysis

         Under the facts presented here, this avenue is clearly foreclosed under Texas law. In Hiser

v. NZone Guidance, L.L.C., 799 Fed. Appx. 247 (5th Cir. 2020) the Fifth Circuit addressed a nearly

identical action involving RigUp and a third-party defendant seeking to compel arbitration against

the plaintiffs. The Fifth Circuit squarely addressed the relevant issues here:



                                                 17
    Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 18 of 22




       In the arbitration context, the Texas Supreme Court has distinguished between two
       different kinds of equitable estoppel: concerted misconduct estoppel and
       intertwined claims estoppel. See In re Merrill Lynch Tr. Co. FSB, 235 S.W.3d 185,
       193–94 (Tex. 2007). And it “disallow[ed] the former while noting the relevancy
       and value of the latter.” Hays, 838 F.3d at 611 n.5; see also Al Rushaid v. Nat’l
       Oilwell Varco, Inc., 814 F.3d 300, 305 (5th Cir. 2016) (recognizing that “[t]he
       concerted misconduct estoppel theory is foreclosed” under Texas law). NZone’s
       petition to enforce arbitration was unclear on which estoppel theory it purported to
       invoke. But it relied heavily on Grigson v. Creative Artists Agency L.L.C., 210 F.3d
       524 (5th Cir. 2000), a case that involved concerted misconduct estoppel, see Hays,
       838 F.3d at 610–11 n.4. Since the Texas Supreme Court has rejected that theory,
       the district court correctly refused to apply it here. NZone cannot avoid that result
       by arguing for the first time on appeal that it really meant to invoke Grigson for
       intertwined claims estoppel. See, e.g., Coury v. Moss, 529 F.3d 579, 587 (5th Cir.
       2008).

       Third, NZone argues the district court should have relied on the doctrine of direct
       benefits estoppel to compel arbitration. “This estoppel theory precludes a plaintiff
       from seeking to hold the non-signatory liable based on the terms of an agreement
       that contains an arbitration provision while simultaneously asserting the provision
       lacks force because the defendant is a non-signatory.” Jody James Farms, JV v.
       Altman Group, Inc., 547 S.W.3d 624, 637 (Tex. 2018). But in Texas, “when the
       substance of the claim arises from general obligations imposed by state law ... or
       federal law, direct-benefits estoppel is not implicated even if the claim refers to or
       relates to the contract or would not have arisen but for the contract’s existence.” Id.
       (internal quotation marks and citation omitted). The plaintiffs here are individual
       workers who signed agreements with RigUp and performed services for NZone.
       Their claims against NZone arise under the federal Fair Labor Standards Act. So
       any “liability arises from general obligations imposed by [that] law.” In re Weekley
       Homes, L.P., 180 S.W.3d 127, 132 (Tex. 2005). Because the plaintiffs’ overtime
       claims are based on a right conferred by federal law, the plaintiffs do not seek a
       benefit from their agreements with RigUp, and NZone could not compel arbitration
       under direct benefits estoppel.

Hiser v. NZone Guidance, L.L.C., 799 Fed. Appx. 247, 248 (5th Cir. 2020).

       Here, Defendant has not provided an argument that would convince the Court that the result

should differ in this instance. Plaintiff need not rely on the terms of the Agreement to make his

FLSA claim. Plaintiff persuasively argues that he can establish his FLSA claim independent of

the Agreement. See Doc. 11 at 23. In determining whether an individual is an independent

contractor or an employee for FLSA purposes, the “inquiry is not limited by any contractual



                                                 18
    Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 19 of 22




terminology or by traditional common law concepts of ‘employee’ or ‘independent contractor.’ ”

Baker v. Flint Eng’g & Constr. Co., 137 F.3d 1436, 1440 (10th Cir. 1998) (considering and

rejecting employer’s characterization of rig welders as independent contractors despite parties

signing “Agreement with Independent contractor.”); Dole v. Snell, 845 F.2d 802, 804 (10th Cir.

1989) (“Courts are not limited by any contractual terminology used by the parties or by the

traditional common law concepts of ‘employee’ or ‘independent contractor.’”). “It is well settled

that the economic realities of an individual's working relationship with the employer—not

necessarily the label or structure overlaying the relationship—determine whether the individual is

an employee under the FLSA. In determining whether an individual is an employee under the

FLSA, the inquiry is not limited to the contractual terminology between the parties or the way they

choose to describe the working relationship.” Acosta v. Jani-King of Oklahoma, Inc., 905 F.3d

1156, 1159–60 (10th Cir. 2018) (internal citations omitted).

       Although the Agreement may be referenced in this case by Defendant as evidence under

the economic realities test, Plaintiff does not rely on that contract in asserting his FLSA claims.

See Flynn, 2019 WL 6606530, at *6 (finding FLSA claims are “statutory and arise under the FLSA,

a federal law, and not the contract” and the determination of whether a plaintiff “is ultimately

entitled to overtime compensation as an employee under the FLSA does not depend on the terms

of [the plaintiff’s] employment agreement. Rather it turns on the economic realities of [plaintiff’s]

relationship with [the defendant]…[b]ut ultimately, no matter what was promised or documented

[in the agreement], what will be dispositive under the FLSA will be how the parties in reality

behaved.”); Newman v. Plains All Am. Pipeline, L.P., No. 7:19-cv-00244-DC-RCG, Doc. 28, at

*7-8 (W.D. Tex. May 12, 2020) (finding an FLSA “Plaintiff’s claims are statutory and arise under

the FLSA, a federal law, and not the Employment Agreement,” thus “while Plaintiff’s FLSA



                                                 19
     Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 20 of 22




claims against Defendant relate to the contract with Cypress, they do not depend on the contract’s

existence.”). Accordingly, the Court concludes that neither theory of estoppel supports

Defendant’s position under Texas law.9

         The results are no better for Defendant under New Mexico law. In New Mexico,

“[g]enerally, a non-signatory to an arbitration agreement cannot compel arbitration.” Mulqueen v.

Radiology Assocs. of Albuquerque, P.A., 2019 WL 1231408, at *6 (N.M. Ct. App. Feb. 4, 2019)

(citing Horanburg v. Felter, 2004-NMCA-121, ¶ 16, 136 N.M. 435, 99 P.3d 685). Defendant is

correct that the doctrine of equitable estoppel provides for two circumstances that allow

enforcement by a non-signatory: “(1) when a signatory to the agreement must rely on the terms of

the agreement in making a claim against a non-signatory; or (2) when a signatory alleges

substantial interdependence and concerted misconduct by both another signatory and a non-

signatory, making arbitration between signatories meaningless.” Id. (citing Grigson v. Creative

Artists Agency, L.L.C., 210 F.3d 524, 527–28 (5th Cir.2000)); see also La Frontera Ctr., Inc. v.

United Behavioral Health, Inc., 268 F. Supp. 3d 1167, 1218 (D.N.M. 2017) (“The Court concludes

that the Supreme Court of New Mexico would recognize that a nonsignatory to an arbitration

agreement may successfully rely on the doctrine of equitable estoppel to compel arbitration.”). For

the reasons stated previously, the first instance is inapplicable here. Plaintiff’s claims arise out of

the FLSA. See e.g. Lenox Maclaren Surgical Corp. v. Medtronic, Inc., 449 Fed. Appx. 704 (10th



9
  The Court also notes that even if it were to apply the “intertwined claims” theory of estoppel, the validity of which
has not been determined under Texas law, the Supreme Court of Texas has noted that to enforce an arbitration clause
by a non-signatory would require the relationship between a signatory and non-signatory to be more than just
independent entities in a business transaction, such as a corporate relationship. Jody James, 547 S.W.3d at 640 (“The
[parties] may have an entangled business relationship with respect to the crop-insurance transaction, but no evidence,
nor even allegations, show them to be anything other than independent and distinct entities…To compel arbitration
based on this [intertwined claims] theory, the relationship must be closer than merely independent participants in a
business transaction.”).



                                                         20
    Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 21 of 22




Cir. 2011) (unpublished) (“For a plaintiff's claims to rely on the contract containing the arbitration

provision, the contract must form the legal basis of those claims; it is not enough that the contract

is factually significant to the plaintiff's claims or has a “but-for” relationship with them. The claims

must be so intertwined with the agreement that it would be unfair to allow the signatory to rely on

the agreement in formulating its claims but to disavow availability of the arbitration clause of that

same agreement.”). Thus, Defendant’s position turns on the issue of estoppel based on allegations

of substantial interdependence and concerted misconduct.

       Citing allegations in the Complaint where Plaintiff claimed that Defendant and dismissed

Defendants RigUp and RUSCO operated effectively as joint employers, Defendant argues that

Plaintiff has alleged substantial interdependence and concerted misconduct between RigUp and

Defendant such that arbitration should be enforced. Doc. 8 at 8-9. See, e.g., Bock v. Salt Creek

Midstream LLC, No. CV 19-1163 WJ/GJF, 2020 WL 3989646, at *19; Mulqueen v. Radiology

Assocs. of Albuquerque, P.A., No. A-1-CA-35852, 2019 WL 1231408, at *6 (N.M. Ct. App. Feb.

4, 2019).

       While the Court acknowledges the strong public policy favoring arbitration in New

Mexico, it cannot conclude that the instant action warrants enforcement of an arbitration provision

lacking clear intent to include non-signatory third parties. The Court notes that in several cases in

New Mexico in which the courts applied this estoppel theory, there was a stronger relationship

than present here, such as a parent-subsidiary relationship, between a party and the non-signatory

third party seeking to enforce arbitration. There is no such connection here, where it is undisputed

that RigUp/RUSCO and Defendant are independent entities. See e.g. Thompson v. THI of New

Mexico at Casa Arena, 2008 WL 5999653, at *15 (D.N.M. Dec. 24, 2008) (discussing the theory

of equitable estoppel regarding arbitration, finding that “In most cases, however, courts held that



                                                  21
    Case 2:20-cv-01166-KWR-GBW Document 18 Filed 09/07/21 Page 22 of 22




the parties were estopped from avoiding arbitration because they had entered into written

arbitration agreements, albeit with the affiliates of those parties asserting the arbitration and not

the parties themselves.” (internal quotation marks and citation omitted); La Frontera Ctr., Inc., F.

Supp. 3d at 1219 (estopping the plaintiff from avoiding arbitration “In light of the corporate

relationship between the United Health entities and the intertwined nature of La Frontera's claims

against each, the Court prevents La Frontera from avoiding arbitration with United Healthcare

Insurance [a non-signatory] and Optumhealth [a subsidiary/joint venture of United Healthcare

Insurance].” (emphasis added); Mulqueen v. Radiology Associates of Albuquerque, P.A., 2019 WL

1231408 (enforcing arbitration clause against the plaintiff, finding that she had asserted

intertwined claims against Radiology Associates of Albuquerque, P.A. and its, non-signatory

individual shareholders).

       Therefore, under the factual circumstances of this case, the Court declines to equitably

estop Plaintiff under either Texas or New Mexico law.

                                             CONCLUSION

       For the reasons stated above, Defendant’s Motion to Dismiss (Doc. 8) is DENIED.

       IT IS SO ORDERED.



                                                      _________________________________
                                                      KEA W. RIGGS
                                                      UNITED STATES DISTRICT JUDGE




                                                 22
